 1

 2

 3

 4

 5

 6

 7

 8

 9                                 UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11

12    SIGI CHERIAN, et al.,                            No. 2:18-CV-1799 KJM CKD
13                       Plaintiffs,
14           v.                                        ORDER
15    HARPREET SINGH, et al.,
16                       Defendants.
17

18          Each of the parties in the above-captioned case has filed a “Consent to Proceed Before a

19   United States Magistrate Judge.” See 28 U.S.C. §636(a)(5) and (c). According to E.D. Cal. R.

20   305, both the district court judge assigned to the case and the magistrate judge must approve the

21   reference to the magistrate judge.

22          The undersigned has reviewed the file herein and recommends that the above-captioned

23   case be reassigned and referred to the magistrate judge for all further proceedings and entry of

24   final judgment.

25          IT IS HEREBY ORDERED that the Clerk of the Court reassign this case to the Honorable

26   Carolyn K. Delaney. The parties shall please take note that all documents hereafter filed with the

27   Clerk of the Court shall bear case No. 2:18-cv-1799 CKD. All currently scheduled dates

28   presently set before Judge Mueller are hereby VACATED.
                                                       1
 1          IT IS SO ORDERED.

 2   DATED: November 9, 2018.

 3

 4

 5

 6

 7          Having also reviewed the file, I accept reference of this case for all further proceedings

 8   and entry of final judgment.

 9   Dated: November 14, 2018
                                                     _____________________________________
10
                                                     CAROLYN K. DELANEY
11                                                   UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
